Exhibit 10(y) Execution Version AMENDED AND RESTATED FIRST LIEN PLEDGE AGREEMENT THIS AMENDED AND RESTATED FIRST LIEN PLEDGE AGREEMENT , dated as of September 8, 2016 (as restated, amended, modified or supplemented from time to time, this “ Agreement ”), is given by K. HOVNANIAN JV HOLDINGS, L.L.C. (“ JV Holdings ”), each of the undersigned parties listed on SCHEDULE A hereto AND EACH OF THE OTHER PERSONS AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO TIME BY JOINDER, ASSUMPTION OR OTHERWISE (each a “ Pledgor ” and collectively the “ Pledgors ”), as a pledgor of the equity interests in the Companies (as defined herein), as more fully set forth herein, to WILMINGTON TRUST , NATIONAL ASSOCIATION , in its capacity as Joint Collateral Agent (as defined below), for the benefit of itself, the Trustees (as defined below), the Notes Collateral Agents (as defined below) and the Noteholders (as defined below) (the “ Collateral Agent ”). WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the “ Issuer ”), Hovnanian Enterprises, Inc., a Delaware corporation (“ Hovnanian ”), and each of the other guarantors party thereto (including the Initial Grantors) entered into the Indenture dated as of November 1, 2011 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ 2011 Indenture ”) with Wilmington Trust, National Association, as trustee (in such capacity, the “ 2011 Trustee ”) and as collateral agent (in such capacity, the “ 2011 Collateral Agent ”), pursuant to which the Issuer has issued, and may from time to time issue, (i) 2.00% Senior Secured Notes due 2021 (the “ 2.00% Notes ”) and (ii) 5.00% Senior Secured Notes due 2021 (the “ 5.00% Notes ”, and, together with the 2.00% Notes, the “ 2011 Notes ”) upon the terms and subject to the conditions set forth therein; WHEREAS, in connection with the 2011 Indenture, the Pledgors entered into the First Lien Pledge Agreement, dated as of November 1, 2011 (as heretofore amended, supplemented, amended and restated or otherwise modified from time to time, the “ Existing Pledge Agreement ”), in favor of the 2011 Collateral Agent, for the benefit of itself, the 2011 Trustee and the 2011 Noteholders (as defined below); WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto have entered into the Indenture dated as of September 8, 2016 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ 9.50% Indenture ” and together with the 2011 Indenture, the “ Indentures ”) with Wilmington Trust, National Association, as trustee (in such capacity, the “ 9.50% Trustee ” and together with the 2011 Trustee, the “ Trustees ”) and collateral agent (in such capacity, the “ 9.50% Collateral Agent ” and together with the 9.125% Collateral Agent, the “ Notes Collateral Agents ”), pursuant to which the Issuer has issued, and may from time to time issue, its 9.50% Senior Secured Notes due 2020 (the “ 9.50% Notes ” and together with the 2011 Notes, the “ Secured Notes ”) upon the terms and subject to the conditions set forth therein; WHEREAS, in connection with the 9.50% Indenture, the Issuer, each of the Pledgors, the 2011 Collateral Agent and the 9.50% Collateral Agent have entered into the First Lien Collateral Agency Agreement, dated as of September 8, 2016 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ First Lien Collateral Agency Agreement ”), pursuant to which the Issuer and the 9.50% Collateral Agent appointed the 2011 Collateral Agent to act as collateral agent on behalf of the 9.50% Secured Parties, in addition to acting as collateral agent on behalf of the 2011 Secured Parties, pursuant to this Agreement and the other Security Documents (the 2011 Collateral Agent, in such capacity as collateral agent for the Secured Parties, the “ Joint Collateral Agent ”) and the 2011 Collateral Agent accepted such appointment; WHEREAS, in connection with the Indentures, the Pledgors are required to execute and deliver this Agreement to secure their obligations with respect to the Indentures and the Secured Notes; WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities, member interests, partnership interests and other ownership interests of the Companies; WHEREAS, the Issuer is a member of an affiliated group of companies that includes Hovnanian, the Issuer’s parent company, and each Pledgor; and WHEREAS, the Issuer and the Pledgors are engaged in related businesses, and each Pledgor will derive substantial direct and indirect benefit from the issuance of the Secured Notes. NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby agree to amend and restate the Existing Pledge Agreement in its entirety as follows: 1. Defined Terms . (a)
